            Case 1:21-cv-00195-RBW Document 11 Filed 08/22/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                 )
 CITIZENS COAL COUNCIL, et al.,                  )
                                                 )
        Plaintiffs                               )
                                                 )
        v.                                       )   Civil Action No. 1:21-cv-195
                                                 )
 DEBRA HAALAND                                   )
 in her official capacity as Secretary of the    )
 United States Department of the Interior,       )
                                                 )
        Defendant.                               )
                                                 )

                       JOINT MOTION TO CONTINUE DEADLINES

       Pursuant to Local Rule 7(m) and the General Order for Civil Cases before the Honorable

Reggie B. Walton, Plaintiffs Citizens Coal Council, et al. and Defendant Debra Haaland in her

official capacity as Secretary of the United States Department of the Interior (the “Parties”)

respectfully request that the Court continue all deadlines in the above captioned matter for 30

days to allow the parties to continue discussing an agreed path to stay or otherwise resolve this

case without expending the Court’s or the parties’ resources.

       The Parties support the motion as follows:

       1.       On January 22, 2021, Plaintiffs filed their complaint in this matter challenging the

promulgation of a final rule by former Secretary of the Interior David Bernhardt pursuant to the

Surface Mining Control and Reclamation Act of 1977, 30 U.S.C. §§ 1201-1328 (“SMCRA”).

ECF No. 1 at 1-2 (identifying 85 Fed. Reg. 75150-75191 (November 24, 2020)).

       2.       On June 1, 2021 and July 27, 2021 the parties moved the Court to extend all

deadlines in order to allow time for the parties to confer about potentially conserving the Court’s




                                                 1
            Case 1:21-cv-00195-RBW Document 11 Filed 08/22/21 Page 2 of 3



and the Parties’ resources by staying the proceedings in this action. ECF Nos. 6, 8. The Court

granted those motions. ECF No. 7; July 29, 2021 Minute Order.

       3.        Since that time, the Parties’ discussions regarding a stay or other resolution of this

matter have progressed. The parties nonetheless require additional time to conduct those

discussions and potentially reach an agreement.

       4.        Accordingly, the Parties respectfully request that the Court enter an order

amending the deadlines in this case as follows, unless either party files a subsequent motion for a

stay or other resolution of the case:

             •   Defendant shall file a responsive pleading on or before October 1, 2021;

             •   The parties shall file a joint proposed schedule on or before October 15, 2021; and

             •   Defendant shall file a certified list of the contents of the administrative record on
                 or before December 1, 2021.

       5.        All Parties request this extension and no Party will be prejudiced.

       WHEREFORE, the Parties respectfully request that the Court grant their motion and

continue all deadlines in this case by 30 days.

       Respectfully submitted this 22nd day of August, 2021.

                                                        TODD KIM
                                                        Assistant Attorney General
                                                        Environment & Natural Resources Division
                                                        U.S. Department of Justice

                                                        /s/ Thomas W. Ports, Jr.
                                                        THOMAS W. PORTS, JR.
                                                        Virginia Bar No. 84321
                                                        Trial Attorneys, Natural Resources Section
                                                        Ben Franklin Station, P.O. Box 7611
                                                        Washington, DC 20044-7611
                                                        Telephone:     (202) 305-0492 (Ports)
                                                        Fax:           (202) 305-0506
                                                        Email:         Thomas.Ports.Jr@usdoj.gov

                                                        Counsel for Defendant

                                                   2
Case 1:21-cv-00195-RBW Document 11 Filed 08/22/21 Page 3 of 3




                                   /s/ Thomas FitzGerald
                                  Thomas FitzGerald
                                  Kentucky Resources Council, Inc.
                                  (DC Bar ID: KY 001)
                                  Post Office Box 1070
                                  Frankfort, Kentucky 40602-1070
                                  Telephone:     (502) 551-3675
                                  Email:         fitzKRC@aol.com

                                  Counsel for Plaintiffs




                              3
